 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

YOVANNY DOMINGUEZ, a, ,
for himself and on behalf of all other persons , a
similarly situated, :
: ORDER
Plaintiff, :
20 Civ. 00203 (GBD)
~against- :
TRASH AND VAUDEVILLE, INC.,
Defendant. :
wee ee eee eee x

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within thirty (30)
days of this Order.

All conferences previously scheduled are adjourned sine die.

Dated: April 1, 2020
New York, New York

 

AVR Q % Lev
SO ORDERED.
pe b D omnoand
B. DANIELS

Id ates District Judge

 
